Citation Nr: 1525274	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972. 

This matter is on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.  

In January 2011, the Veteran indicated that he wanted to reopen his claim of entitlement to service connection for a left shoulder disorder.  The RO treated this statement as a claim to reopen and adjudicated the claim as a new-and-material claim in the July 2012 rating decision and June 2013 statement of the case.  The Board finds, however, that given the proximity between notice of the August 2010 decision and the filing of the January 2011 statement, the 2011 document is a timely notice of disagreement.  38 C.F.R. § 20.201 (2014).  Therefore, the Board will review the claim on a de novo basis.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), a prostate disorder, and a heart disorder and entitlement to an increased rating for tinnitus have been raised by the record in a May 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The weight of the evidence is against a finding the arthritis of the left shoulder was manifested to compensable degree within one year of separation from active service or that the left shoulder disorder is otherwise related to active service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred or aggravated while on active duty and arthritis of the left shoulder may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March, April, and May 2010 and February 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the March 2010 letter, VA notified the appellant of how VA determines the disability rating and effective date.  In various statements, the appellant reported that medical professionals have related his left shoulder disorder to an in-service injury.  In the March and May 2010 and February 2011 letters, VA informed the claimant that he should submit evidence showing that the left shoulder disorder existed from military service to the present time.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service treatment records and VA and private treatment records.  

A report of May 2010 VA examination shows that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate interview, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board therefore concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that under the duty to assist provisions of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c) , VA is only required to obtain disability records from the Social Security Administration (SSA) if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Federal Circuit added that "relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  The Federal Circuit in Golz noted that the VA need not obtain SSA records in every case in order to rule out their relevance.  Id. at 1323.

VA treatment records reflect that the Veteran is receiving Social Security disability benefits for a back disorder.  There is nothing to suggest, and the Veteran has not maintained, that he is in receipt of Social Security disability benefits for the disability at issue (left knee).  Therefore, the Social Security Administration are not relevant to the present appeal and there is not a reasonable possibility of those records helping substantiate the appellant's claim.

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. § 1110.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).

Certain chronic disabilities - such as arthritis - are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

The medical evidence shows diagnoses of arthritis, status post rotator cuff repair, and a mild tear.  Thus, the Board finds that Davidson element (1), current disability, is satisfied.

The Veteran claims that he suffered in-service left shoulder after a fall during basic training.  The appellant is competent to report this injury.  Moreover, a July 1969 service treatment record shows that he complained of left shoulder pain and that cellulitis of the left shoulder was diagnosed.  Therefore, the Board finds that the Veteran's claim of an in-service left shoulder injury credible.  Therefore, the Board finds as to in-service injury that Davidson element (2), in-service injury or disease, is met.

The service treatment records show no further complaints or findings of left shoulder symptomatology and no further diagnosis of a left shoulder disorder.  On the contrary, at the December 1971 separation examination, the Veteran denied any history of painful or "trick" shoulder and the upper extremities were normal on physical examination.

The May 2010 VA examiner opined that it is less likely than not that the left shoulder disorder is due to a specific in-service illness, injury, or event.  The examiner's basis was that there were no problems with the left shoulder during service.  The examiner noted that the Veteran had a skin infection diagnosed as cellulitis affecting the left shoulder in July 1969 but that such an skin infection does not involve the shoulder joint and is completely unrelated to any subsequent shoulder joint issues.  The examiner added that at the December 1971 separation examination there were no complaints regarding the left shoulder and that the upper extremities were normal.  The examiner indicated that the onset of the left shoulder symptomatology as reported by the appellant occurred three to four years ago, an interval greater than 35 years since separation from service.

As for a presumptive disorder, the medical evidence shows that arthritis of the left shoulder was not diagnosed until 2010.

As for the Veteran's claim that his left shoulder disorder is related to the in-service left shoulder injury, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between left shoulder arthritis, rotator cuff repair, and a tear, and active service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (lay persons not competent to diagnose cancer).

The Veteran reports that various medical professionals have related his left shoulder disorder to his in-service injury.  However, none of the VA and private treatment records contains a medical nexus opinion relating the left shoulder disorder to the in-service left shoulder injury.  A lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995). Therefore, the appellant's assertion about what medical professionals purportedly said is not competent medical evidence.

As for continuity of symptomatology, the Veteran is not claiming that he has had left shoulder pain since active service.  Instead, VA and private treatment records as well as the May 2010 VA examination report show that he reported that his left shoulder pain began at the earliest in 2006.  Hence, continuity of symptomatology is not shown.

In short, the weight of the evidence is against a finding the arthritis of the left shoulder was manifested to compensable degree within one year of separation from active service or that the left shoulder disorder is otherwise related to active service.  Therefore, the Board finds that Davidson element (3), medical nexus, is not satisfied.

The Board concludes that the preponderance of the evidence is against granting service connection for a left shoulder disorder.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


